DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021, 09/30/2020 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 3 – 14, 17 – 22, 24 – 43, 45 – 52 have been cancelled.
Claims 1, 15, 44, have been amended.
Claims 1, 53 – 56; 15, 2, 16, 23, 57, 58, 59; 44, 60 – 63 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 53 – 56; 15, 16, 23, 58, 59 ; 44, 60 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160219493 A1) in view of LIU et al. (US 20100322147 A1) and in further view of Ismail et al. (US 20140269279 A1). 
 	Claims (1, 53 – 56):
 	Regarding Claim 1, KIM et al. disclose a service category congestion control method (“method comprises the steps of : acquiring, from an upper layer, information related to an application attempting network access when an application specific congestion control for data communication (ACDC) is configured,..”, Abstract, paras. [0063] – [0066], Fig. 7, Fig. 9), comprising:
 sending, by a terminal, service request information to a network device, the service request information comprising information corresponding to a request initiated by the terminal which is in a connected mode (“,..The proposal 4 may be applied to both an IDLE mode and a CONNECTED mode of the UE. For example, the proposal 4 may be applied to an EMM-IDLE/RRC-IDLE mode or an EMM-CONNECTED/RRC-CONNECTED mode,…’, paras. [0378] – [0380]; Fig. 12 – Fig. 15, paras. [0360] – [0370]) and except has accessed the network device through another service request,   KIM et al. further disclose the request initiated by the terminal being used for establishing a bearer of a target service and the service request information comprising a service category of the target service (“,…When a user first turns on the power of UE, the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell, and registers information about the UE with a core network ,…”, “,…Default bearer resources are characterized in that they are allocated by a network when UE first accesses a specific Packet Data Network (PDN) or accesses a network ,…”, paras. [0039] – [0042];         “,…performed by a user equipment (UE) and comprise: acquiring information related to an application which tries a network access when an application specific congestion control for data communication (ACDC) is configured; determining an ACDC category based on the acquired information related to the application; and performing an ACDC check, based on the determined ACDC category,…”, paras. [0063] – [0069];   “,..  mobile orienting of a call by VoLTE and generates a service request message. Similarly, UE2 100b determines mobile orienting of general data and generate the service request message,…”,         “,…Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class,..”, “,…perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter,…”, paras. [0147] – [0153]; “,…applying the ACDC configuration information according to whether the UE is the IDLE mode or the CONNECTED mode,…”, paras. [0175] – [0177]); and 
 	KIM et al. disclose implicitly a request initiated by the terminal has accessed the network device through another service request (“,..the application layer performs the ACDC check based on the ACDC configuration information received from the AS(RRC) layer to determine whether the service access attempt for providing the application service is allowed or not.,…”,  Fig.12 -  Fig.15, paras. [0361] – [0370]), and receiving, by the terminal, indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category (“,…the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM. Through the access barring check, finally, an access attempt is not performed. That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE attempts the access,..”; paras. [0153] -– [0158]. Fig. 7; paras. [0193] – [0196], Fig.9). However, KIM et al. do not disclose explicitly a request initiated by the terminal has accessed the network device through another service request, and receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category.
 	LIU et al. in the same and/or in a similar field of endeavor teach a request initiated by the terminal has accessed the network device through another service request (“,..The processing unit enters a first state of the NAS mechanism after the relay station creates a radio connection with the core network. The transceiver transmits a backhaul connection request to the base station after the relay station enters the first state. The processing unit then enters a second state of the NAS mechanism after the transmission of the backhaul connection request,…”, Abstract, paras. [0008] – [0009]; “,…the relay station 23 transmits a backhaul connection request 314 (e.g. an S1 interface setup request or an X2 interface setup request) to the base station 25 and enters the EMM-S1X2SetupRequestInitiated state 305 (i.e. the second state),…”, Fig. 3B, paras. [0032] – [0034]; Fig. 4B, paras. [0041] – [0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of KIM et al. to include the features of a request initiated by the terminal has accessed the network device through another service request  as taught by LIU et al. in order to have motivation to do so for providing the relay station and the backhaul connection method thereof of the present invention revise the states of a Non-Access Stratum (NAS) mechanism in order to achieve the backhaul connection, as suggested by LIU et al., see para. [0002]. 
 	KIM et al. and LIU et al. do not disclose receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category
 Ismail et al. in the same and/or in the similar field of endeavor teach receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category (“,…the radio on the device is the only one aware of network congestion while applications are not. At the same time, only the application is aware of the criticality of information it needs to send across the network,..”, Abstract; “,..the mobile device receives one or more barring messages from a host server and/or proxy server,…”, “,…the barring configuration can include and/or otherwise indicate a barring period identifying a period of time during which one or more of the mobile devices are temporarily barred from accessing the mobile network,…”, Fig. 6, paras. [0384] – [0387]; Fig. 2A, Fig. 2B, paras. [0129] – [0144]; “,..The barring message module 505 can identify (e.g., through notification by the congestion monitoring/determination engine 502 or by an operator) that upper layer congestion control should be applied and responsively generates one or more barring messages that met a trigger criteria stored in the trigger criteria store,..”, Fig. 3B, paras. [0158]- [0161]; [0181] – [0182]). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of KIM et al. and LIU et al. to include the features of receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category as taught by Ismail et al. One of ordinary skill in the art would be motivated to do so for providing network management policies or corrective actions on the devices intelligently (as suggested by Ismail et al., see para. [0003]).  

  Regarding Claim 53, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control method according to claim 1, wherein the sending service request information comprises:  	sending, by the terminal, the service request information to an Access Stratum (AS) through a Non-Access Stratum (NAS); and  	receiving the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises:  receiving, by the NAS of the terminal, the indication information sent by the AS of the terminal (KIM et al.   :  “,..the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS (RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371])

 	Regarding Claim 54, the combined system of KIM et al. and LIU et al. and Ismal et al. discloses the service category congestion control method according to claim 1, wherein the sending service request information comprises:  	sending, by the terminal, the service request information to a core network device through an NAS; and wherein the receiving indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises:  	receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the core network device through the NAS, or receiving, by the terminal, the indication information indicating that the terminal is allowed to establish the bearer of the target service from an access network device through the AS (KIM et al.   :  “,..the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS ( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).

 	Regarding Claim 55, the combined system of KIM et al. and LIU et al. and Ismal et al. discloses the service category congestion control method according to claim 1, wherein the sending service request information comprises: 	sending, by the terminal, the service request information to an access network device through the AS; and  receiving the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises: receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the access network device through the AS (KIM et al.   :  “,..the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS ( RRC) layer of the UE. Then, the AS ( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).

 	Regarding Claim 56, the combined system of KIM et al. and LIU et al. and Ismal et al. discloses the service category congestion control method according to claim 1, wherein the sending service request information comprises:  	sending, by the terminal, the service request information to the core network device through an NAS; and  wherein the receiving indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises: receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the core network device through the NAS (KIM et al.   :  “,..the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/ priority information/ID) to the UE through SIB. The information may be received from the network by the AS( RRC) layer of the UE. Then, the AS ( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371])

 	Claims (15, 16, 23, 58, 59):
 	Regarding Claim 15, KIM et al. disclose a service category congestion control method, executed by a core network device (“method comprises the steps of : acquiring, from an upper layer, information related to an application attempting network access when an application specific congestion control for data communication (ACDC) is configured,..”, Abstract, paras. [0063] – [0066], Fig. 7, Fig. 9), the method comprising: 
 	acquiring service request information, the service request information comprising information corresponding to a request initiated by a terminal which is in a connected mode (“,..The proposal 4 may be applied to both an IDLE mode and a CONNECTED mode of the UE. For example, the proposal 4 may be applied to an EMM-IDLE/RRC-IDLE mode or an EMM-CONNECTED/RRC-CONNECTED mode,…’, paras. [0378] – [0380]; Fig. 12 – Fig. 15, paras. [0360] – [0370]) and except has accessed the network device through another service request, 
 	KIM et al. disclose the request initiated by the terminal being used for establishing a bearer of a target service and the service request information comprising a service category of the target service (“,…When a user first turns on the power of UE, the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell, and registers information about the UE with a core network ,…”, “,…Default bearer resources are characterized in that they are allocated by a network when UE first accesses a specific Packet Data Network (PDN) or accesses a network ,…”, paras. [0039] – [0042];         “,…performed by a user equipment (UE) and comprise: acquiring information related to an application which tries a network access when an application specific congestion control for data communication (ACDC) is configured; determining an ACDC category based on the acquired information related to the application; and performing an ACDC check, based on the determined ACDC category,…”, paras. [0063] – [0069];   “,..  mobile orienting of a call by VoLTE and generates a service request message. Similarly, UE2 100b determines mobile orienting of general data and generate the service request message,…”,         “,…Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class,..”, “,…perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter,…”, paras. [0147] – [0153]; “,…applying the ACDC configuration information according to whether the UE is the IDLE mode or the CONNECTED mode,…”, paras. [0175] – [0177]); and KIM et al. further disclose judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category, wherein the acquiring service request information comprises: receiving the service request information sent by a Non-Access Stratum (NAS) of the terminal; and wherein the acquiring service category barring information comprises: receiving the service category barring information sent by an access network device, the service category barring information comprising multiple service categories and barring parameters corresponding to the multiple service categories respectively ( “,..the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS ( RRC) layer of the UE. Then, the AS ( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).  
 	KIM et al. disclose implicitly a request initiated by the terminal has accessed the network device through another service request (“,..the application layer performs the ACDC check based on the ACDC configuration information received from the AS(RRC) layer to determine whether the service access attempt for providing the application service is allowed or not.,…”,  Fig.12 -  Fig.15, paras. [0361] – [0370]), and acquiring service category barring information in response to the acquiring of the service request information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode (“,…the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM. Through the access barring check, finally, an access attempt is not performed. That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE attempts the access,..”; paras. [paras. [0153] -– [0158]. Fig. 7; paras. [0193] – [0196], Fig.9). However, KIM et al. do not disclose explicitly a request initiated by the terminal has accessed the network device through another service request, and acquiring service category barring information in response to the acquiring of the service request information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode.
 	LIU et al. in the same and/or in a similar field of endeavor teach a request initiated by the terminal has accessed the network device through another service request (“,..The processing unit enters a first state of the NAS mechanism after the relay station creates a radio connection with the core network. The transceiver transmits a backhaul connection request to the base station after the relay station enters the first state. The processing unit then enters a second state of the NAS mechanism after the transmission of the backhaul connection request,…”, Abstract, paras. [0008] – [0009]; “,…the relay station 23 transmits a backhaul connection request 314 (e.g. an S1 interface setup request or an X2 interface setup request) to the base station 25 and enters the EMM-S1X2SetupRequestInitiated state 305 (i.e. the second state),…”, Fig. 3B, paras. [0032] – [0034]; Fig. 4B, paras. [0041] – [0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of KIM et al. to include the features of a request initiated by the terminal has accessed the network device through another service request  as taught by LIU et al. in order to have motivation to do so for providing the relay station and the backhaul connection method thereof of the present invention revise the states of a Non-Access Stratum (NAS) mechanism in order to achieve the backhaul connection, as suggested by LIU et al., see para. [0002]. 
 	KIM et al. and LIU et al. do not disclose acquiring service category barring information in response to the acquiring of the service request information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode.
  	Ismail et al. in the same and/or in the similar field of endeavor teach acquiring service category barring information in response to the acquiring of the service request information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode. (“,…the radio on the device is the only one aware of network congestion while applications are not. At the same time, only the application is aware of the criticality of information it needs to send across the network,..”, Abstract; “,..the mobile device receives one or more barring messages from a host server and/or proxy server,…”, “,…the barring configuration can include and/or otherwise indicate a barring period identifying a period of time during which one or more of the mobile devices are temporarily barred from accessing the mobile network,…”, Fig. 6, paras. [0384] – [0387]; Fig. 2A, Fig. 2B, paras. [0129] – [0144]; “,..The barring message module 505 can identify (e.g., through notification by the congestion monitoring/determination engine 502 or by an operator) that upper layer congestion control should be applied and responsively generates one or more barring messages that met a trigger criteria stored in the trigger criteria store,..”, Fig. 3B, paras. [0158]- [0161]; [0181] – [0182]). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of KIM et al. and LIU et al. to include the features of acquiring service category barring information in response to the acquiring of the service request information, the service category barring information comprising a barring parameter corresponding to the service category of the target service in the connected mode as taught by Ismail et al. One of ordinary skill in the art would be motivated to do so for providing network management policies or corrective actions on the devices intelligently (as suggested by Ismail et al., see para. [0003]).  
	Regarding Claim 16, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control method according to claim 15, further comprising: when determining that the terminal is barred from establishing the bearer of the target service according to the barring parameter, sending to the NAS of the terminal, by the core network device, seventh indication information indicating that establishment of the bearer of the target service is barred ( KIM et al.   :   “,…In the case where the access is barred,…”, Fig. 18, paras. [0508] – [0519];  “,.. the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access Stratum (AS).,…”, Fig. 3, paras. [0040] – [0044],     “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS ( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).
   
  	Regarding Claim 23, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control method according to claim 15, further comprising:   	when determining that the terminal is allowed to establish the bearer of the target service according to the barring parameter, sending to the access network device, by the core network device, eighth indication information indicating that establishment of the bearer of the target service is allowed (KIM et al.   :   “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/ priority information/ID) to the UE through SIB. The information may be received from the network by the AS( RRC) layer of the UE. Then, the AS( RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371], “,..the multiple application-related information (that is, the application group/category/priority information/IDs) or the application-related information before and after change may be provided to the AS( RRC) layer,…”, paras. [0387] – [0388], [418] – [419]).

  	Regarding Claim 58, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the method according to claim 15, wherein the barring parameter is a barring bitmap, and the method further comprises: acquiring an Access Class (AC) of the terminal; and wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category comprises: when the AC of the terminal is set to be 1 in the barring bitmap, barring the terminal from establishing the bearer of the target service; or when the AC of the terminal is not set to be 1 in the barring bitmap, allowing the terminal to establish the bearer of the target service (KIM et al.  :   ac-BarringFactor When a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed. If not, the access is barred,….Table 2, Fig. 7, paras. [0143] – [0146]; “,…a random value rand which is evenly distributed to satisfy a range of 0.ltoreq.rand<1 is generated. [0492] 3> In the case where the rand is smaller than the value indicated by acdc-BarringFactor included in the ACDC barring parameter, [0493] 4> it is considered that the access to the corresponding cell is not barred. [0494] 3> If not, [0495] 4> it is considered that the access to the corresponding cell is barred,…”, paras. [0482] – [0500]).

 	Regarding Claim 59, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the method according to claim 58, wherein a number of bits set to be 1 in the barring bitmap is smaller than a number of bits set to be 1 in a bitmap corresponding to the service category of the target service in the idle mode ( KIM et al.  :   ac-BarringFactor When a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed. If not, the access is barred,….Table 2, Fig. 7, paras. [0143] – [0146]; “,…a random value rand which is evenly distributed to satisfy a range of 0.ltoreq.rand<1 is generated. [0492] 3> In the case where the rand is smaller than the value indicated by acdc-BarringFactor included in the ACDC barring parameter, [0493] 4> it is considered that the access to the corresponding cell is not barred. [0494] 3> If not, [0495] 4> it is considered that the access to the corresponding cell is barred,…”, paras. [0482] – [0500];     “,..The proposal 4 may be applied to both an IDLE mode and a CONNECTED mode of the UE. For example, the proposal 4 may be applied to an EMM-IDLE/RRC-IDLE mode or an EMM-CONNECTED/RRC-CONNECTED mode,…’, paras. [0378] – [0380]; Fig. 12 – Fig. 15, paras. [0360] – [0370];      Ismail et al.  :   “,…mobile device application issues a contact sync request from the mobile device which has been sitting idle,…”, paras. [0070], [0177], [0304];).

 	Claims (44, 60, 61, 62, 63):
 	Regarding Claim 44, KIM et al. disclose a service category congestion control terminal (UE, Fig. 22, Fig. 7), comprising: 
 	a sender (the UE 100 includes a storage means 101, a controller 102, and a transceiver 103, Fig. 22, paras. [0568] – [0570]), configured to send service request information to a network device, the service request information comprising information corresponding to a request for establishing a bearer of a target service initiated by the service category congestion control terminal which is in a connected mode (“,..The proposal 4 may be applied to both an IDLE mode and a CONNECTED mode of the UE. For example, the proposal 4 may be applied to an EMM-IDLE/RRC-IDLE mode or an EMM-CONNECTED/RRC-CONNECTED mode,…’, paras. [0378] – [0380]; Fig. 12 – Fig. 15, paras. [0360] – [0370])   and except has accessed the network device through another service request, and KIM et al. further disclose the service request information comprising a service category of the target service (“,…When a user first turns on the power of UE, the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell, and registers information about the UE with a core network ,…”, “,…Default bearer resources are characterized in that they are allocated by a network when UE first accesses a specific Packet Data Network (PDN) or accesses a network ,…”, paras. [0039] – [0042];    “,…performed by a user equipment (UE) and comprise: acquiring information related to an application which tries a network access when an application specific congestion control for data communication (ACDC) is configured; determining an ACDC category based on the acquired information related to the application; and performing an ACDC check, based on the determined ACDC category,…”, paras. [0063] – [0069];   “,..  mobile orienting of a call by VoLTE and generates a service request message. Similarly, UE2 100b determines mobile orienting of general data and generate the service request message,…”,         “,…Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class,..”, “,…perform the RRC connection request, the access barring check is performed by using T303 as Tbarring and using ac-BarringForMO-Data as a barring parameter,…”, paras. [0147] – [0153]; “,…applying the ACDC configuration information according to whether the UE is the IDLE mode or the CONNECTED mode,…”, paras. [0175] – [0177]); and 
 	KIM et al. disclose implicitly a request initiated by the terminal has accessed the network device through another service request (“,..the application layer performs the ACDC check based on the ACDC configuration information received from the AS(RRC) layer to determine whether the service access attempt for providing the application service is allowed or not.,…”,  Fig.12 -  Fig.15, paras. [0361] – [0370]), a receiver, configured to receive indication information sent by the network device in response to the service request information, the indication information indicating that the service category congestion control terminal is barred from establishing or allowed to establish the bearer of the target service of the service category (“,…the UE checks the access barring by using the barring factor included in the received ACB information based on its access class stored in the USIM. Through the access barring check, finally, an access attempt is not performed. That is, when the access to the corresponding cell is barred through the access barring check, the UE does not attempt the access, and when the access to the corresponding cell is not barred, the UE attempts the access,..”; paras. [paras. [0153] -– [0158]. Fig. 7; paras. [0193] – [0196], Fig.9).    However, KIM et al. do not disclose explicitly a request initiated by the terminal has accessed the network device through another service request, and a receiver, configured to receive indication information sent by the network device in response to the service request information, the indication information indicating that the service category congestion control terminal is barred from establishing or allowed to establish the bearer of the target service of the service category.
 	LIU et al. in the same and/or in a similar field of endeavor teach a request initiated by the terminal has accessed the network device through another service request (“,..The processing unit enters a first state of the NAS mechanism after the relay station creates a radio connection with the core network. The transceiver transmits a backhaul connection request to the base station after the relay station enters the first state. The processing unit then enters a second state of the NAS mechanism after the transmission of the backhaul connection request,…”, Abstract, paras. [0008] – [0009]; “,…the relay station 23 transmits a backhaul connection request 314 (e.g. an S1 interface setup request or an X2 interface setup request) to the base station 25 and enters the EMM-S1X2SetupRequestInitiated state 305 (i.e. the second state),…”, Fig. 3B, paras. [0032] – [0034]; Fig. 4B, paras. [0041] – [0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of KIM et al. to include the features of a request initiated by the terminal has accessed the network device through another service request as taught by LIU et al. in order to have motivation to do so for providing the relay station and the backhaul connection method thereof of the present invention revise the states of a Non-Access Stratum (NAS) mechanism in order to achieve the backhaul connection, as suggested by LIU et al., see para. [0002]. 
 	KIM et al. and LIU et al. do not disclose a receiver, configured to receive indication information sent by the network device in response to the service request information, the indication information indicating that the service category congestion control terminal is barred from establishing or allowed to establish the bearer of the target service of the service category.
  	Ismail et al. in the same and/or in the similar field of endeavor teach a receiver, configured to receive indication information sent by the network device in response to the service request information, the indication information indicating that the service category congestion control terminal is barred from establishing or allowed to establish the bearer of the target service of the service category (“,…the radio on the device is the only one aware of network congestion while applications are not. At the same time, only the application is aware of the criticality of information it needs to send across the network,..”, Abstract; “,..the mobile device receives one or more barring messages from a host server and/or proxy server,…”, “,…the barring configuration can include and/or otherwise indicate a barring period identifying a period of time during which one or more of the mobile devices are temporarily barred from accessing the mobile network,…”, Fig. 6, paras. [0384] – [0387]; Fig. 2A, Fig. 2B, paras. [0129] – [0144]; “,..The barring message module 505 can identify (e.g., through notification by the congestion monitoring/determination engine 502 or by an operator) that upper layer congestion control should be applied and responsively generates one or more barring messages that met a trigger criteria stored in the trigger criteria store,..”, Fig. 3B, paras. [0158]- [0161]; [0181] – [0182]). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of KIM et al. and LIU et al. to include the features of a receiver, configured to receive indication information sent by the network device in response to the service request information, the indication information indicating that the service category congestion control terminal is barred from establishing or allowed to establish the bearer of the target service of the service category as taught by Ismail et al. One of ordinary skill in the art would be motivated to do so for providing network management policies or corrective actions on the devices intelligently (as suggested by Ismail et al., see para. [0003]).  

 	Regarding Claim 60, the combined system of KIM et al. and LIU et al. and Ismal et al. discloses the service category congestion control terminal according to claim 44, wherein the sender is configured to: send the service request information to an Access Stratum (AS) through a Non-Access Stratum (NAS); and wherein the receiver is configured to: receive, by the NAS, the indication information sent by the AS of the service category congestion control terminal (KIM et al.   :  “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS (RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).    

  	Regarding Claim 61, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control terminal according to claim 44, wherein the sender is configured to: send the service request information to a core network device through an NAS; and wherein the receiver is configured to: receive indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the core network device through the NAS, or receive, by the terminal, indication information indicating that the service category congestion control terminal is allowed to establish the bearer of the target service from an access network device through the AS (KIM et al.   :  “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/ priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS (RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).    
 
 	Regarding Claim 62, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control terminal according to claim 44, wherein the sender is configured to: send the service request information to an access network device through the AS; and wherein the receiver is configured to: receive the indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the access network device through the AS  (KIM et al.   :  “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS (RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).

 	Regarding Claim 63, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses the service category congestion control terminal according to claim 44, wherein the sender is configured to: send the service request information to the core network device through an NAS; and wherein the receiver is configured to: receive the indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the core network device through the NAS (KIM et al.   :  “,…The network (for example, the base station) provides ACDC configuration information (that is, the information including barring rates, barring factor, mean barring time, ACB skipping information, and the like for each application group/category/priority information/ID) to the UE through SIB. The information may be received from the network by the AS (RRC) layer of the UE. Then, the AS (RRC) layer may provide the information to the application layer (alternatively, the NAS layer).,..”, item 6 “RRCConnection Request with MO, item 8 RRCConnectionSetupComplete, Fig. 15, paras. [0362] – [0371]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 57 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160219493 A1) in view of LIU et al. (US 20100322147 A1) and Ismail et al. (US 20140269279 A1) as applied to Claim 15 above, and further in view of JUNG et al. (US 20170273007 A1).
 	Regarding Claims 2, the combined system of KIM et al. and LIU et al. and Ismail et al. discloses implicitly the method according to claim 15, wherein the barring parameter is a barring probability , and the method further comprises: 	acquiring a random number generated by the terminal for the target service; and wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service comprises: when the random number is smaller than the barring probability, barring the terminal from establishing the bearer of the target service; or when the random number is larger than the barring probability, allowing the terminal to establish the bearer of the target service, wherein the barring probability is lower than or equal to an access barring probability configured for the service category of the target service in an idle mode (KIM et al.  :   ac-BarringFactor When a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed. If not, the access is barred,….Table 2, Fig. 7, paras. [0143] – [0146]; “,…a random value rand which is evenly distributed to satisfy a range of 0.ltoreq.rand<1 is generated. [0492] 3> In the case where the rand is smaller than the value indicated by acdc-BarringFactor included in the ACDC barring parameter, [0493] 4> it is considered that the access to the corresponding cell is not barred. [0494] 3> If not, [0495] 4> it is considered that the access to the corresponding cell is barred,…”, paras. [0482] – [500]). 
 	KIM et al. and LIU et al. and Ismail et al. do not disclose explicitly wherein the barring parameter is a barring probability , and the method further comprises: 	acquiring a random number generated by the terminal for the target service; and wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service comprises: when the random number is smaller than the barring probability, barring the terminal from establishing the bearer of the target service; or when the random number is larger than the barring probability, allowing the terminal to establish the bearer of the target service, wherein the barring probability is lower than or equal to an access barring probability configured for the service category of the target service in an idle mode.
 	JUNG et al. in the same or in the similar field of endeavor teach the method according to claim 15, wherein the barring parameter is a barring probability , and the method further comprises: 	acquiring a random number generated by the terminal for the target service; and wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service comprises: when the random number is smaller than the barring probability, barring the terminal from establishing the bearer of the target service; or when the random number is larger than the barring probability, allowing the terminal to establish the bearer of the target service, wherein the barring probability is lower than or equal to an access barring probability configured for the service category of the target service in an idle mode (“,…This parameter includes a barring factor and barring time. The barring factor is a probability value between 0 and 1, which determines whether to block a random access when the network is overloaded. A UE desiring an approach to the network generates a random number between 0 and 1, and when this random number is smaller than the barring factor, the access is attempted, and otherwise the access is blocked,…”, paras. [0007]; “,….The network may set service-specific approach control information (SSACI) to the UE. The service-specific access control information may include sets of various access control parameters and each set may be associated with a specific service class,…”, “,…the access control parameter may include a barring factor and barring time. The barring factor may be a probability value between 0 and 1, which determines the barring of a random access when the network is overloaded. The UE desiring an access to the network may generate a random number between 0 and 1. When this random number is smaller than a barring factor, the UE may attempt an access, and otherwise the UE may bar the access. The barring time may be the average wait time until the application /service or the like, of which the access has been barred by the access control, attempts an access again,…”, Fig. 8, paras. [0198] – [0207]).  	At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of KIM et al. and LIU et al. and Ismail et al. to include the features of the method according to claim 15, wherein the barring parameter is a barring probability , and the method further comprises: 	acquiring a random number generated by the terminal for the target service; and wherein the judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service comprises: when the random number is smaller than the barring probability, barring the terminal from establishing the bearer of the target service; or when the random number is larger than the barring probability, allowing the terminal to establish the bearer of the target service, wherein the barring probability is lower than or equal to an access barring probability configured for the service category of the target service in an idle mode as taught by JUNG et al. One of ordinary skill in the art would be motivated to do so for providing the access control information according to the priority order among a plurality of applications belonging to the same application group or the same service class, thereby providing/controlling an appropriate access probability (as suggested by JUNG et al., see para. [0022]).

	Regarding Claim 57, the combined system of KIM et al. and LIU et al. and Ismail et al. and JUNG et al. discloses method according to claim 2, wherein the barring probability is lower than an access barring probability corresponding to the service category of the target service in an idle mode (KIM et al.  :   ac-BarringFactor When a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed. If not, the access is barred,….Table 2, Fig. 7, paras. [0143] – [0146]; “,…a random value rand which is evenly distributed to satisfy a range of 0.ltoreq.rand<1 is generated. [0492] 3> In the case where the rand is smaller than the value indicated by acdc-BarringFactor included in the ACDC barring parameter, [0493] 4> it is considered that the access to the corresponding cell is not barred. [0494] 3> If not, [0495] 4> it is considered that the access to the corresponding cell is barred,…”, paras. [0482] – [0500]).


Response to Arguments
Applicant’s arguments filed on 12/08/2020 with respect to Claims 1, 53 – 56; 15, 2, 16, 23, 57, 58, 59; 44, 60 – 63 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (US 20160227469 A1) Execution Method and User Equipment for Service Request Procedure
KIM et al. (US 20170013501 A1) Method and User Equipment Blocking Network Access According to Application
Hsu et al. (US 9538540 B2) SMRT Congestion Control for RRC Connected Mode in LTE Systems

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::03_04-07_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411